   Case 2:21-cv-01614-RFB-NJK Document 1-1 Filed 08/31/21 Page 1 of 7




              EXHIBIT A
21953756.1:05000-1967
           Case 2:21-cv-01614-RFB-NJK Document 1-1 Filed 08/31/21 Page 2 of 7
                                                                             Electronically Filed
                                                                             10/30/2020 5:29 AM
                                                                             Steven D. Grierson
                                                                             CLERK OF THE COURT

 1   COMP
     JACOB G. LEAVITT, ESQ.
 2   Nevada Bar No. 12608
     BIGHORN LAW
 3                                                                        CASE NO: A-20-823993-C
     2225 E. Flamingo Road
 4   Building 2, Suite 300                                                         Department 22
     Las Vegas, Nevada 89119
 5   Telephone: (702) 333-1111
     Jacob@bighornlaw.com
 6   Attorneys for Plaintiff
 7                                            DISTRICT COURT

 8                                        CLARK COUNTY, NEVADA
 9   BENJAMIN NORRIS, an individual
10                                                           CASE NO.:
                            Plaintiff,                       DEPT. NO.:
11   v.

12   HOLLY WOLVERTON, an individual;
     REIDHEAD FOREST MANAGEMENT, LLC,
13
     a foreign limited liability company, DOE
14   DRIVER I-V; DOE EMPLOYEES I-V; DOE
     OWNERS I-V; and ROE CORPORATIONS I-
15   V, inclusive,
16
17                          Defendants.

18
                                                    COMPLAINT
19
20          COMES NOW, Plaintiff, BENJAMIN NORRIS by and through his attorney, JACOB G.

21   LEAVITT, ESQ. of BIGHORN LAW, and for his causes of action against the Defendants, and each and

22   all of them, complain and allege as follows:
23
            1.      At all times mentioned herein, Plaintiff BENJAMIN NORRIS (hereinafter “PLAINTIFF
24
            NORRIS”) was and is a resident of Colorado.
25
            2.      Upon information and belief and at all times mentioned herein, DEFENDANTS HOLLY
26
27          WOLVERTON (hereinafter referred to as “DEFENDANT WOLVERTON”) and/or DOE

28


                                                     Page 1 of 6

                                          Case Number: A-20-823993-C
     Case 2:21-cv-01614-RFB-NJK Document 1-1 Filed 08/31/21 Page 3 of 7




 1   DRIVERS and/or DOE OWNERS, were and are residents outside of the County of Clark, State

 2   of Nevada.
 3
     3.     Upon information and belief, at all times relevant to this action, the DEFENDANT
 4
     WOLVERTON and/or DEFENDANTS DOE DRIVERS I-V, were and are residents outside of
 5
     Clark County, Nevada, and were driving the said Semi-Truck owned by REIDHEAD FOREST
 6
 7   MANAGEMENT, LLC; and/or DOE OWNERS I-V and/or ROE EMPLOYERS I-V and/or ROE

 8   CORPORATIONS I-V, at the time of the traffic collision as more fully described hereinbelow.
 9   4.     Upon information and belief, at all times relevant to this action, DEFENDANT
10
     REIDHEAD FOREST MANAGEMENT, LLC (hereinafter referred to as “Defendant
11
     REIDHEAD”) and/or the DEFENDANT OWNERS I-V, and/or DEFENDANT ROE
12
     CORPORATIONS I-V, were and are conducting business inside of Clark County, Nevada.
13
14   5.     At all times relevant to this action, DEFENDANT REIDHEAD and/or DEFENDANTS

15   DOE OWNERS and/or ROE CORPORATIONS were employing the other DEFENDANTS, and
16   each, some or all of them, and he/she/it was/were acting in the course and scope of said
17
     employment at all times relevant to the automobile collision described hereinbelow.
18
     6.     The true names and capacities, whether individual, corporate, partnership, associate or
19
     otherwise, of DEFENDANTS, including DEFENDANTS DOE OWNERS I through V, and/or
20
21   ROE CORPORATIONS I through V, are unknown to PLAINTIFF, who therefore sues said

22   DEFENDANTS by such fictitious names. PLAINTIFF is informed and believes and thereupon
23
     alleges that each of the said DEFENDANTS designated herein as DOE and ROE were/are
24
     responsible in some manner for the events and happenings referred to herein and directly and
25
     proximately caused damages to the PLAINTIFF as herein alleged, and that PLAINTIFF will seek
26
27   leave of this Court to amend this Complaint to insert the true names and capacities of DOE and

28


                                           Page 2 of 6
     Case 2:21-cv-01614-RFB-NJK Document 1-1 Filed 08/31/21 Page 4 of 7




 1   ROE Defendants when the same have been ascertained, and to join such DEFENDANTS in this

 2   action.
 3
                                   FIRST CAUSE OF ACTION
 4                                      (For Negligence)

 5   7.        PLAINTIFF incorporates by this reference all of the allegations of the preceding
 6   paragraphs, hereinabove, as though completely set forth herein.
 7
     8.        That on or about November 30, 2018, at the intersection of U.S. 95 North, and Rainbow
 8
     Boulevard on ramp, in Clark County, Nevada, PLAINTIFF NORRIS was a restrained driver of a
 9
10   Jeep, when the Semi-Truck, operated by DEFENDANT WOLVERTON, failed to turn wide

11   enough and impacted the passenger side of PLAINTIFF’s vehicle, the semi-truck operated by

12   Defendant WOLVERTON, based upon information and belief is owned by DEFENDANT
13
     REIDHEAD and/or DEFENDANT DOE OWNER, and/or with other DEFENDANTS herein,
14
     and directly and proximately causing injuries and damages to the PLAINTIFF as set forth herein.
15
     9.        DEFENDANT REIDHEAD, including DEFENDANTS DOE OWNERS, and/or ROE
16
17   CORPORATIONS had a duty to all members of general public, including the PLAINTIFF herein,

18   to hire competent and safe drivers for their vehicle(s) and to provide those drivers with reasonable
19   and safe guidelines and training for the operation of their said vehicle(s).
20
     10.       Nevertheless, DEFENDANTS, including DEFENDANT WOLVERTON and/or DOE
21
     DRIVERS I-V, negligently, recklessly, and carelessly operated her vehicle which resulted in a
22
     collision, and injuries and damages to the PLAINTIFF herein.
23
24   11.       Nevertheless, DEFENDANTS, including DEFENDANT REIDHEAD, DEFENDANTS

25   DOE OWNERS and/or ROE CORPORATIONS, hired negligent, reckless, and careless drivers,
26   including DEFENDANT WOLVERTON, and/or DEFENDANT DOE DRIVERS I-V, and failed
27
     to provide reasonable or safe guidelines and/or training for the operation of his/their/its vehicle.
28


                                              Page 3 of 6
     Case 2:21-cv-01614-RFB-NJK Document 1-1 Filed 08/31/21 Page 5 of 7




 1   12.    At the time of the collision herein complained of, and immediately prior thereto,

 2   DEFENDANTS, and each or all of them, in breaching duties owed to the PLAINTIFFS herein,
 3
     was/were negligent and careless, inter alia, in the following particulars:
 4
            A. In failing to keep DEFENDANTS’ vehicle under proper control;
 5
            B. In operating DEFENDANTS’ vehicle without due caution for the rights of the
 6
 7              PLAINTIFF herein;

 8          C. In failing to keep a proper lookout;
 9          D. In failing to use due care in the operation of DEFENDANTS’ vehicle;
10
            E. Negligent training and supervision;
11
            F. Failing to maintain a safe distance;
12
            F. Vicarious liability through the operation of NRS 41.440;
13
14          G. Respondeat superior;

15          H. DEFENDANTS, and each of them, violated certain state and local statutes, rules,
16              including rules of the road, regulations, codes and ordinances, and PLAINTIFF will
17
                pray leave of Court to insert the exact citations at the time of trial.
18
     14.    By reason of the premises, and as a direct and proximate result of the aforesaid negligence
19
     and carelessness of DEFENDANTS, and each of them, PLAINTIFF NORRIS suffered physical
20
21   injury and was otherwise injured in and about his neck, mid back, low back, left shoulder, organs

22   and systems, and was otherwise injured and caused to suffer great pain of body and mind, and all
23
     or some of the same is chronic and may be permanent and disabling, all to his damage in an
24
     amount not yet fully ascertained but nevertheless in excess of Fifteen Thousand Dollars
25
     ($15,000.00).
26
27   15.    By reason of the premises, and as a direct and proximate result of the aforesaid negligence

28   and carelessness of DEFENDANTS, and each of them, PLAINTIFF NORRIS has been caused


                                              Page 4 of 6
           Case 2:21-cv-01614-RFB-NJK Document 1-1 Filed 08/31/21 Page 6 of 7




 1          to expend monies for medical and miscellaneous expenses for his medical and follow up health

 2          care, and may in the future be caused to expend additional monies for medical expenses and
 3
            miscellaneous expenses incidental thereto, in a sum not yet presently ascertainable, and leave of
 4
            Court will be requested to include said additional damages when the same have been fully
 5
            ascertained.
 6
 7          16.     Prior to the injuries complained of herein, PLAINTIFF NORRIS was capable of being

 8          normally active, and capable of engaging in all other activities for which he was otherwise suited.
 9          By reason of the premises, and as a direct and proximate result of the negligence of the said
10
            DEFENDANTS, and each of them, PLAINTIFF NORRIS was caused to be disabled and limited
11
            and restricted in his activities, which caused PLAINITFF’s loss of wages and/or economic
12
            opportunity in an as yet unascertainable amount, the allegations of which PLAINTIFF prays leave
13
14          of Court to insert herein when the same has be fully determined.

15          17.     PLAINTIFF has been required to retain attorneys to prosecute this action, and is therefore
16          entitled to recover his attorneys’ fees, case costs and prejudgment interest.
17
                                            PRAYER FOR RELIEF
18
        WHEREFORE, PLAINTIFF BENJAMIN NORRID expressly reserve the right herein to include all
19
     items of damage, and prays for judgment against each and all of the DEFENDANTS herein, jointly and
20
21   severally, as follows:

22          1. General damages for PLAINTIFF in an amount in excess of Fifteen Thousand Dollars
23
               ($15,000.00);
24
            2. Special damages for PLAINTIFF’s medical and miscellaneous expenses as of this date, plus
25
               future medical expenses and the miscellaneous expenses incidental thereto, in a presently
26
27             unascertainable amount but nevertheless in excess of Fifteen Thousand Dollars ($15,000.00);

28


                                                    Page 5 of 6
     Case 2:21-cv-01614-RFB-NJK Document 1-1 Filed 08/31/21 Page 7 of 7




 1   3. Special damages for lost wages and/or diminution of the earning capacity of PLAINTIFF, plus

 2     possible future loss of earnings and/or diminution of PLAINTIFF’s earning capacity, in a
 3
       presently unascertainable amount but nevertheless in excess of Fifteen Thousand Dollars
 4
       ($15,000.00);
 5
     4. Costs of this suit, attorneys’ fees, and prejudgment interest; and
 6
 7   5. Any other relief as to the Court may seem just and proper in the premises.

 8         DATED this 30th day of October, 2020.
 9                                                 BIGHORN LAW
10
                                                   By: /s/ Jacob G. Leavitt
11                                                 JACOB G. LEAVITT, ESQ.
                                                   Nevada Bar No. 12608
12                                                 2225 E. Flamingo Road, Bldg. 2 Suite 300
                                                   Las Vegas, Nevada 89119
13
                                                   Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              Page 6 of 6
